Citation Nr: 0503240	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-13 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for cervical spine 
arthritis, lumbar spine spondylosis, and thoracic spine 
scoliosis, to include as secondary to service-connected 
residuals of bilateral foot cold exposure.  

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of cold exposure of the right foot.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of cold exposure of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active military service from January 1979 to 
January 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The RO denied entitlement to service connection for cervical 
spine arthritis, lumbar spine spondylosis, and thoracic spine 
scoliosis, to include as secondary to service-connected 
residuals of bilateral foot cold exposure.  The RO also 
denied entitlement to evaluations in excess of 10 percent for 
bilateral foot cold exposure.  

In March 2004 the Board remanded case to the RO for further 
development and adjudicative action.  

In March 2004, a Deputy Vice Chairman granted the 
representative's motion to advance the appeal on the Board's 
docket on the basis of the veteran's financial hardship.  See 
38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.900(c) (2004).  


FINDINGS OF FACT  

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims on appeal, 
obtained all relevant and available evidence identified by 
him, and provided him complete and appropriate VA medical 
examinations, all in an effort to assist him in 
substantiating his claims.  

2.  Cervical spine arthritis, lumbar spine spondylosis, and 
thoracic spine scoliosis were not shown in active service or 
for many years thereafter; nor was post service diagnosed 
osteoarthritis shown disabling to a compensable degree during 
the first post service year.  

3.  The probative and competent medical evidence of record 
establishes that cervical spine arthritis, lumbar spine 
spondylosis, and thoracic spine scoliosis have not been 
linked to active service on any basis, nor shown causally 
related to service-connected residuals of bilateral foot cold 
exposure.  

4.  Residuals of cold exposure of the right foot produce 
disablement compatible with not more than pain, numbness, 
cold sensitivity, or neuralgia.

5.  Residuals of cold exposure of the left foot produce 
disablement compatible with not more than pain, numbness, 
cold sensitivity, or neuralgia.


CONCLUSIONS OF LAW

1.  Cervical spine arthritis was not incurred in or 
aggravated by active service; is not proximately due to the 
result of, or aggravated by service-connected residuals of 
bilateral foot cold exposure; nor may osteoarthritis be 
presumed to have been incurred in service.  38 U.S.C.A.§§ 
1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

2.  Lumbar spine spondylosis was not incurred in or 
aggravated by active service; is not proximately due to the 
result of, or aggravated by service-connected residuals of 
bilateral foot cold exposure; nor may osteoarthritis be 
presumed to have been incurred in service.  38 U.S.C.A.§§ 
1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310(a); Allen v. Brown, 7 
Vet. App. 439 (1995).  

3.  Thoracic spine scoliosis was not incurred in or 
aggravated by active service; is not proximately due to the 
result of, or aggravated by service-connected residuals of 
bilateral foot cold exposure.  38 U.S.C.A.§§ 1112, 1113, 
1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 
3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 (1995).  

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of cold exposure of the right foot are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.114, Diagnostic Code 7122 (2004).  

5.  The criteria for an evaluation in excess of 10 percent 
for residuals of cold exposure of the left foot are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.2, 4.7, 4.114, Diagnostic Code 7122.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show a 15-minute history of low back 
pain in November 1984, with acute muscle spasms.  Range of 
motion was full on examination and the pain was noted to be 
slight to moderate.  The veteran was found to be 
neurologically intact.  The impression was skeletal muscle 
strain.  Service medical records are otherwise negative for 
any finding of cervical, thoracic or lumbar spine disorder.  

On examination in November 1985, prior to separation from 
service effective weeks later, the veteran reported no 
history of any cervical, thoracic, or lumbar spine injury, 
symptom, or diagnosis.  He specifically denied any recurrent 
back pain.  The examiner, on physical examination found the 
spine to be normal.  

The post-service medical evidence shows initial evaluation in 
1996 for service-connected right and left feet, findings that 
are not pertinent to any claim on appeal.  


Significantly, no complaint of any spine disorder was 
reported by the veteran prior to April 1999, when he reported 
right arm numbness for the past few days, with sharp pain in 
the upper back and shoulder areas.  In May 1999, he explained 
that his work with the water utility company required long 
distance walking and some crawling.  He was found to have 
poor sitting posture.  X-ray studies were interpreted to 
reveal a "congenital" fusion of the cervical spine at C5-
C6, with degenerative disk disease at C6-C7.  

In July 2000, the veteran reported complaints of a 30-day 
history of headaches and jaw pain, with notation of an 
ongoing complaint of low back pain.  In September 2000 he 
explained that he had had headaches, jaw and neck pain for 
approximately "one year."  He again reported that his work 
as a water and sewer maintenance worker, "tends to 
aggravate" these symptoms.  

On VA cold injury examination in November 2001 the veteran 
reiterated a history of back pain for approximately three or 
four years.  He also reported constant bilateral feet pain.  
On examination the feet were without discoloration, edema or 
atrophy, with no ulcerations, scars or lower extremity edema.  
There was no deformity of the toes or toenails, and all 
sensation of the feet and lower extremity was intact 
bilaterally.  Ankle and toe range of motion was full 
bilaterally, with no laxity.  The veteran reported tenderness 
to manipulation of the ankle and toes.  No disorder of the 
skin of the feet or lower extremity was found.  Range of 
motion of the back was limited by complaints of pain.  Gait 
was somewhat slowed, with notation that there was mild 
discoordination with toe walking.  

Diagnoses were no evidence on physical examination of cold 
injury, with normal X-rays of the feet, lumbar spondylosis, 
not felt to be related to an inservice acute muscle strain, 
scoliosis of the thoracic spine, not felt to be service 
related, and arthritis of the cervical spine, confirmed on X-
ray study.  The examiner opined that the inservice muscle 
strain had been acute and resolved, and not related to any 
current back condition.  




On VA examination in August 2004 the veteran's cervical spine 
fusion at C5-C6 was again noted to be "congenital," with 
some arthritic changes and slight loss of cervical lordosis.  
The thoracic spine included some very minimal right-sided 
scoliosis, and the lumbar spine appeared normal.  

On orthopedic examination of the feet in October 2004 the 
veteran's complaints included diffuse foot pain and a history 
of cold exposure.  However, the examiner found no foot 
deformity, no skin ulceration or breakdown, and no nail 
changes on physical examination.  

He had a near-normal arch to both feet, which were warm to 
the touch.  There was some decreased sensibility to a 5.07 
monofilament over the plantar surfaces of the distal feet.  

The diagnosis was metatarsalgia of both feet, but with, "no 
structural abnormalities" demonstrated on clinical 
examination and radiographic studies.  The examiner opined 
that is it "inconceivable" that the veteran's foot 
condition could have produced the cervical spine disorders, 
and that is it more likely than not that the service-
connected residuals of cold exposure to the feet did not 
aggravate the veteran's cervical, thoracic or lumbar spine 
disorders or pain.  

On orthopedic examination of the spine in October 2004 it was 
opined that it is "extremely unlikely" that the veteran's 
degenerative disk disease, spontaneous fusion of the C5-C6, 
arthritis and spondylosis of the cervical spine, or any other 
lumbar or thoracic spine disorder or associated pain, owe 
themselves to the veteran's prior military service.  

It was considered "more likely than not" that the veteran's 
spine problems reflect accumulated trauma over many years and 
not specific events that occurred in service.  It was also 
felt to be "unlikely" that any of the veteran's spine 
problems are causally related to service-connected 
disability, including residuals of cold exposure to the right 
and left feet.  
Criteria 

Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

If not shown in service, service connection may be granted 
for osteoarthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Service connection may be granted for disability, which is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b), by the submission of (a) evidence that 
a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection:  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  (Emphasis added).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  

When the fact of continuity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A layperson is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a layperson's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.


The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.  

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.  

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.  

As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as to 
the credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 

Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition. 38 C.F.R. § 4.1.

Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work. 38 C.F.R. § 4.2. 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
The regulations do not give past medical reports precedence 
over current findings. See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's service-connected right and left foot residuals 
of cold exposure are evaluated as cold injury residuals under 
38 C.F.R. § 4.114, Diagnostic Code 7122.  Under Diagnostic 
Code 7122, cold injury residuals with arthralgia or other 
pain, numbness, or cold sensitivity warrant a 10 percent 
rating.  Such arthralgia or other pain, numbness or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensitive, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) warrant a 20 percent rating.  

A 30 percent rating is assigned for cold injury residuals 
which include arthralgia or other pain, numbness or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004) are applicable to the 
claims on appeal.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The CAVC has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA as to the claims on appeal, 
and that the Board's decision to proceed in adjudicating the 
claims on appeal does not prejudice the veteran in its 
disposition.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II, withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)).  

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id.  

In this case, the veteran filed his claims of service 
connection for cervical, thoracic, lumbar spine disorders, 
and for evaluations in excess of 10 percent for residuals of 
bilateral cold exposure in May 2001.  The RO issued its first 
notice to the veteran of VA's duty to assist and other VCAA 
responsibilities in a letter dated in August 2001.  This 
notice was issued prior to the January 2002 appealed denial 
of the claims on appeal.  As such, the timing of the VCAA 
notice comports with the CAVC's holding in Pelegrini II, 
supra.  Moreover, a second notice of VCAA was issued in March 
2004, prior to a de novo readjudication of the claims in a 
supplemental statement of the case dated in November 2004.  

The substance of the notices is satisfactory as well.  
Specifically, both VCAA letters advised the veteran of his 
need to identify or submit evidence, primarily medical 
opinion evidence, of a current disorder of the spine which is 
due to an injury in service, and medical evidence of greater 
impairment resulting from service-connected residuals of cold 
exposure of the left and right feet.  

These notices also informed the veteran that VA would attempt 
to obtain any evidence which he clearly identifies.  He has 
neither identified, nor submitted, any such medical evidence.  

The RO requested that he send VA any information he may have 
pertinent to his claims on appeal, and the replied that all 
treatment has been at the VA and that there was no more 
evidence to submit.  All identified VA treatment records have 
been obtained.  The RO also provided the veteran with a toll-
free telephone number should he require additional 
information or answers to questions relevant to his claims.  
There is no report of contact to indicate that he called with 
any question regarding this notice; no reply is of record.  

Consistent with the duty to assist, and at the request of the 
Board in March 2004, the RO scheduled the veteran for all 
appropriate VA examinations in August and October 2004.  

The January 2002 rating decision, April 2003 statement of the 
case, and November 2004 supplemental statement of the case 
advised the veteran of all appropriate regulations governing 
entitlement to service connection and increased ratings, 
including a recitation of 38 C.F.R. § 3.159, with reference 
to the relevant sections of the United States Code, as well 
as specific reference to the results of the August and 
October 2004 VA examinations and findings.  

No additional medical evidence was identified or received 
after the November 2004 supplemental statement of the case, 
other than argument of the veteran's representative.  

Given the above, the Board must conclude that VA has obtained 
all relevant records in support of the veteran's claims on 
appeal, and no further notification or development action is 
indicated.  38 U.S.C.A.§ 5103A (a), (b) and (c).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  




VCAA requires no additional development, and the claims may 
be decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).  

Finally, in this case, the record already contains sufficient 
medical evidence upon which to adjudicate the claims on 
appeal.  The veteran has not identified additionally 
available medical evidence relevant to the claims that has 
not already been obtained.  

As such, "[T]he record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  

The Board is satisfied that all necessary development 
pertaining to the claims on appeal have been completed within 
VCAA.  


Service Connection

The medical evidence of record, including the veteran's 
service medical records, and post-service medical history and 
medical opinion evidence, shows that he sustained an acute 
lumbar stain in November 1984, which resolved soon thereafter 
without residual disability found on separation as well as 
repeated post-service VA examinations.  


The evidence also shows that he incurred no cervical, 
thoracic or other lumbar spine injury or disorders in 
service, that arthritis of the spine was not found until 
several years after his separation from service in January 
1986, and that none of his current cervical, thoracic or 
lumbar spine disorders are due to service-connected 
disability, including on an aggravated or secondary basis.  
See VA medical opinion statements, November 2001 and October 
2004.  

The medical evidence of record shows an acute and resolved 
back injury in November 1984, with no further pertinent 
complaints until April 1999, at which time the veteran 
reported jaw, neck and back pain which had been recently 
aggravated by the physical demands of his employment at a 
water utility company.  

VA examiners have repeatedly found that there is no 
relationship between the veteran's current spinal disorders 
and his prior military service, including as secondary to 
service-connected disability.  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran has not met the second and third requirements to 
prevail on his claims of entitlement to service connection 
for cervical, thoracic and lumbar spine disorder, to include 
as secondary to service-connected disability.  

The October 2004 VA report of examination includes the 
uncontradicted medical opinions that the veteran did not 
incur a cervical, thoracic, or lumbar spine disorder in 
service, and that the veteran's service-connected cold injury 
disorders did not cause or aggravate his current cervical, 
thoracic and lumbar back disorders or abnormalities.  The 
weight of this medical opinion evidence requires the denial 
of the claims on appeal.  

In finding so, the Board finds that the presumption of 
service connection for arthritis or spondylosis is not for 
application since no such process was found disabling to a 
compensable degree during the first post service year.  

The Board additionally finds that the veteran is not shown to 
have any current residuals of an inservice lumbar strain.  
That is, the veteran does not have a disability related to 
the November 1984 lumbar strain.  Service medical records 
show no further complaints or treatment regarding the spine, 
including on separation examination.  Moreover, no such 
residual was found upon comprehensive and repeated VA 
examinations, including in November 2001, at which time a VA 
physician recorded the medical opinion that the veteran's 
inservice injury was acute and resolved.  This medical 
opinion is uncontradicted, and it is generally supported by, 
and consistent with, the findings contained in the service 
medical records. 

The veteran has failed to support his claims on appeal with 
any medical evidence of current spinal disability which is 
due to service or service-connected disability.  The weight 
of the clinical and medical evidence requires a denial of the 
claims of service connection for cervical, thoracic and 
lumbar spine disorder on all bases, direct and secondary, 
including presumptive and aggravated bases.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims of service 
connection for cervical spine arthritis, lumbar spine 
spondylosis, and thoracic spine scoliosis to include as 
secondary to service-connected residuals of bilateral foot 
cold exposure, that doctrine is not applicable in the instant 
case.  38 U.S.C.A. § 5107.  

Increased Ratings

Bilateral foot cold exposure residuals are shown, on repeated 
VA examinations from November 2001 to October 2004, to 
include no more than metatarsalgia, comparable to arthralgia 
or other pain, with complaints of numbness and cold 
sensitivity, but no structural abnormalities on physical or 
X-ray evaluation.  Accordingly, the criteria are not met for 
an evaluation in excess of 10 percent under Diagnostic Code 
7122.  

The medical evidence shows that residuals of cold exposure of 
the right and left feet, does not include any tissue loss, 
nail abnormalities, color changes, hyperhidrosis or X-ray 
abnormality.  Accordingly, the criteria for the assignment of 
a 20 percent rating are not met.  With no showing of any two 
or more of the above factors for the application of a 20 
percent rating, the claim must fail in all aspects.  The 
medical evidence of record demonstrates that the bilateral 
foot disabilities are correctly rated as 10 percent disabling 
under the VA's schedule, including all applicable 
regulations.  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against the claims, as set 
forth above, and, therefore, reasonable doubt is not for 
application.  


ORDER

Entitlement to service connection for cervical spine 
arthritis, to include as secondary to service-connected 
residuals of bilateral foot cold exposure, is denied.

Entitlement to service connection for lumbar spine 
spondylosis, to include as secondary to service-connected 
residuals of bilateral foot cold exposure, is denied.

Entitlement to service connection for thoracic spine 
scoliosis, to include as secondary to service-connected 
residuals of bilateral foot cold exposure.  

Entitlement to an evaluation in excess of 10 percent for 
residuals of cold exposure of the right foot is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of cold exposure of the left foot is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


